

115 HR 3725 IH: To amend the Internal Revenue Code of 1986 to repeal the individual health insurance mandate.
U.S. House of Representatives
2017-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3725IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2017Mr. Tiberi (for himself and Mr. Burgess) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the individual health insurance mandate.
	
		1.Repeal of individual health insurance mandate
 (a)In generalSection 5000A of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (h)TerminationThis section shall not apply with respect to any month beginning after December 31, 2017..
 (b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2017. 